DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 31 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 31, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 31 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 24 May 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 17-29 and 31-35 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as Applicant has incorporated previously indicated allowable subject matter (i.e. claim 36) into the independent claims, the prior art of record fails to show a sealing bellows for a ball joint and method of assembling a ball joint with such a bellows having the details, as set forth in claims that include elements such as a housing-side sealing area; a stud-side sealing area spaced from the housing-side sealing area; a wall of the sealing bellows between the housing-side sealing area and the stud-side sealing area has a concave inner surface; and an outlet opening arranged between the housing-side sealing area and the stud-side sealing area and which penetrates the wall of the sealing bellows formed by an upper partial surface and a lower partial surface, wherein the outlet opening is open in an unassembled state of the sealing bellows such that the upper partial surface and the lower partial surface are spaced apart from one another, and wherein the upper partial surface and the lower partial surface of the outlet opening contact one another in an assembled state mounted on the ball joint, wherein the upper partial surface and the lower partial surface extend substantially perpendicularly with respect to a longitudinal axis of the sealing bellows.  Relevant references, such as Beck (US 2006/0012089) disclose a sealing bellows (5) for a ball joint (Examiner notes that this is an intended use limitation in the preamble and is given little patentable weight, as the bellows of Beck is capable of being used for a variety of moving parts due to its shape and configuration it anticipates this intended use of the preamble), comprising: a housing-side sealing area (e.g. at one of the side contacting 13, which is capable of attachment to a housing and thus is considered a housing-side sealing area, or the side at 3, which is capable of attachment to a stud and thus is considered a stud-side sealing area); a stud-side sealing area (e.g. 
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675